OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE SPECIFICATION:	
Page 1, above BACKGROUND, replaced paragraph [0001] with the following paragraph:
-- [0001] 	This application is a Continuation Application of U.S. 5 Application No. 16/662,404 filed October 24, 2019, now U.S. Patent 11,107,762 issued August 31, 2021, which claims benefit of priority to Korean Patent Application No. 10-2018-0128063 filed on October 25, 2018 in the Korean Intellectual Property Office, the disclosures of which are incorporated herein by reference in their entirety. 	--

Allowance Subject Matter
Claims 1-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 10,811,352 to Jeong et al, does not anticipate or suggest such process steps as: “attaching a carrier on the encapsulant, the carrier including a core layer, a lower conductive layer on a lower surface of the core layer, and an upper conductive layer on an upper surface of the core layer; detaching the upper conductive layer and the core layer; and forming a conductive layer by performing a plating process using the lower conductive layer as a plating seed layer” (as applied to Claim 1); “forming a second conductive layer by performing a plating process using a remaining first conductive layer as a plating seed layer, wherein a lower surface of the remaining first conductive layer in contact with the encapsulant and has first surface roughness, and an upper surface of the remaining first conductive layer in contact with the second conductive layer has second surface roughness smaller than the first surface roughness” (as applied to Claim 13); and “forming a second region of the connection structure on a lower surface of the semiconductor chip, the second region including a second redistribution layer electrically connected to the semiconductor chip; detaching a first conductive layer on the upper surface of the core layer and the core layer; and forming a second conductive layer by performing a plating process using a remaining first conductive layer as a plating seed layer” (as applied to Claim 16), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  
There was no other prior art, including IDS filed on July 30, 2021, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM.  If attempt to call Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 14, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815